DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-19 and 22 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted July 29, 2022, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 7-8, 11-16, 18-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 2014/0072836 A1).
With regard to Claim 1, Mills discloses a battery comprising: a cathode, an electrolyte capable of conducting protons and/or hydronium ions; and an anode comprising a material capable of absorbing protons and/or hydronium ions; wherein: (i) the cathode is in contact with a cathode substance; or (ii) the electrolyte comprises a reduced cathode substance; or (iii) the cathode is in contact with a cathode substance and the electrolyte comprises a reduced cathode substance, and wherein: the cathode substance is an oxide of one or more metals or an oxide of a halide (paragraphs 0008-0012, 0165). 
With regard to Claim 2, Mills discloses wherein the cathode substance is an oxide of Mn, Pb, Bi (paragraphs 0002, 0020, 0223, 0269, 0293). 
With regard to Claims 3 and 4, Mills discloses wherein the cathode substance is MnO2 and the reduced cathode substance is Mn2+ (paragraphs 0002, 0020, 0223, 0269, 0293).
With regard to Claim 7, Mills discloses wherein the anode comprises one or more of titanium foil and titanium mesh in contact with the material capable of absorbing protons and/or hydronium ions (paragraph 0204). 
With regard to Claim 8, Mills discloses wherein the battery comprises a separator selected from nafion polymer membrane (paragraph 0189). 
With regard to Claim 11, Mills discloses a method of making a battery, the method comprising contacting an electrolyte with an anode and a cathode, wherein: the electrolyte is capable of conducting protons and/or hydronium ions and comprises (a) protons and/or hydronium ions and (b) a reduced cathode substance, the reduced cathode substance having a conjugate redox pair which is a cathode substance being an oxide of one or more metals or an oxide of a halide; and the anode comprises a material capable of absorbing protons and/or hydronium ions (paragraphs 0003, 0008-0012, 0165-0167). 
With regard to Claim 12, Mills discloses wherein the method further comprises a step of depositing the cathode substance on the cathode (paragraphs 0003, 0008-0012, 0165-0167).  
With regard to Claim 13, Mills discloses wherein the method comprises associating protons and/or hydronium ions with the material capable of absorbing protons and/or hydronium ions (paragraphs 0003, 0008-0012, 0165-0167). 
With regard to Claim 14, Mills discloses wherein the anode comprises an electrically conductive substrate in contact with the material capable of absorbing protons and/or hydronium ions, wherein the material is brought into contact with the substrate by airbrushing a fluid containing the material onto the substrate (paragraphs 0167, 0204). 
With regard to Claim 15, Mills discloses wherein the fluid containing the material capable of absorbing protons and/or hydronium ions comprises the material, a binder and a solvent (paragraph 0261). 
With regard to Claim 16, Mills discloses wherein the binder is selected from the group consisting of carboxymethyl Cellulose (CMC) (paragraph 0261). 
With regard to Claim 18, Mills discloses wherein the fluid containing the material further comprises an additive selected from acetylene black (paragraph 0261), XC-72R (paragraph 0223), and a combination thereof. 
With regard to Claim 19, Mills discloses wherein the fluid containing the material is in the form of a slurry (paragraph 0261). 
With regard to Claim 22, Mills discloses a method of splitting water (paragraphs 0003, 0171, 0177) without the evolution of gaseous hydrogen or gaseous oxygen (paragraphs 0242, 0285), the method comprising: 1) contacting an electrolyte comprising a reduced cathode substance capable of oxidation to form a cathode substance (paragraphs 0148-0150, 0180-0181) with (a) an anode comprising a material capable of absorbing protons and/or hydronium ions (paragraph 0285) and (b) a cathode, and 2) applying a voltage across the anode and cathode to thereby oxidize the reduced cathode substance, forming a cathode substance and H+, the H+ forming a hydronium ion that associates with the material capable of absorbing protons and/or hydronium ions, wherein the cathode substance is an oxide of one or more metals or an oxide of a halide (paragraphs 0003, 0148-0150, 0180-0181, 0285).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2014/0072836 A1), as applied to Claims 1-4, 7-8, 11-16, 18-19 and 22 above, and in further view of Abouimrane et al. (US 2013/0189571 A1).
With regard to Claim 5, Mills discloses the battery in paragraph 7 above, but do not specifically disclose wherein the material capable of absorbing protons and/or hydronium ions is selected from N,N-dioctyl-3,4,9,10-perylenedicarboximide (PTCDI), perylenetetracarboxylic dianhydride (PTCDA), 1,4,5,8-naphthalenetetracarboxylic dianhydride (NTCDA), terephthalic acid (PTA), anthraquinone (AQ) and pyrene-4,5,9,10-tetraone (PTO). 
Abouimrane et al. disclose a battery in which at least one cathode and one anode are present and the anode includes compounds sequestered on the anode, being either adhered to the anode in a carbon matrix, in a polymer matrix, or with a binder, and the compounds include therephthalic acid (paragraphs 0047, 0050, 0059). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery of Mills to include at least one selected from N,N-dioctyl-3,4,9,10-perylenedicarboximide (PTCDI), perylenetetracarboxylic dianhydride (PTCDA), 1,4,5,8-naphthalenetetracarboxylic dianhydride (NTCDA), terephthalic acid (PTA), anthraquinone (AQ) and pyrene-4,5,9,10-tetraone (PTO) as the material capable of absorbing protons and/or hydronium ions, because Abouimrane et al. teach that at least terephthalic acid has a positive overall impact on the battery potential and cycling abilities (paragraph 0038).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2014/0072836 A1), as applied to Claims 1-4, 7-8, 11-16, 18-19 and 22 above, and in further view of Wang et al. (US 2017/0237106 A1).
With regard to Claim 6, Mills discloses the battery in paragraph 7 above, but do not specifically disclose wherein the cathode comprises a current collector selected from carbon cloth, carbon fiber paper, carbon felt and a combination thereof.
Wang et al. disclose a battery system including a cell comprising a metal anode and a cathode current collector, the metal anode and the cathode current collector being separated by a separator, and the cathode current collector is a carbon felt (paragraphs, 0015, 0032, 0039). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery of Mills to use one of carbon cloth, carbon fiber paper, carbon felt as the current collector material, since Wang et al. teach that carbon felt is known in the art and is a low-cost current collector option (paragraph 0051).

13.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2014/0072836 A1), as applied to Claims 1-4, 7-8, 11-16, 18-19 and 22 above, and in further view of Shinyama et al. (US 2005/0019657 A1).
With regard to Claims 9 and 10, Mills discloses the battery in paragraph 7 above, but do not specifically disclose wherein the material capable of absorbing protons and/or hydronium ions is or comprises MoO3; and, wherein the material capable of absorbing protons and/or hydronium ions is or comprises MoO3 nanofibers.
Shinyama et al. disclose a battery comprising a cathode containing metal elements capable of absorbing or releasing protons (paragraph 0022), an alkaline electrolyte capable of conducting protons (paragraph 0042), and an anode comprising MoO3, which is capable of absorbing protons, and is mixed together with hydrogen absorbing alloy particles, polyethylene oxide as a binding agent, and a little water to prepare a paste (paragraph 0042).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery of Mills to include MoO3 as the material capable of absorbing protons and/or hydronium ions, because Shinyama et al. teach that this material presents an improved discharge capacity under low temperature (paragraph 0050).

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2014/0072836 A1), as applied to Claims 1-4, 7-8, 11-16, 18-19 and 22 above, and in further view of Tsukada et al. (US 2015/0086883 A1).
With regard to Claim 17, Mills discloses the method in paragraph 7 above, including wherein the anode comprises a fluid containing the material capable of absorbing protons and/or hydronium ions comprising a material, a binder and a solvent (paragraph 0261), but do not specifically disclose wherein the solvent is 2-propanol.
Tsukada et al. a battery comprising an active material, called a catalyst layer ink,  including an electrically conductive carbon, such as acetylene black (paragraphs 0035-0040), a binder material including cellulose (paragraphs 0042-0044), and a solvent including 1-propanol and 2-propanol (paragraph 0061). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art modify the fluid containing the material capable of absorbing protons and/or hydronium ions in Mills, to include the of use 2-propanol as a solvent, because Tsukada et al. teach that 2-propanol is a widely known and used solvent material in the battery art (paragraphs 0061-0062). 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725